UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-14757 EnviroStar, Inc. (Exact name of Registrant as Specified in Its charter) Delaware 11-2014231 (State of Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 290 N.E. 68 Street, Miami, Florida33138 (Address of Principal Executive Offices) (305) 754-4551 (Registrant’s telephone Number, Including Area Code) DRYCLEAN USA, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:Common Stock, $.025 par value per share – 7,033,732 shares outstanding as of May 13, 2010. PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Income (Unaudited) for the nine and three months ended March 31, 2010 and 2009 3 Condensed Consolidated Balance Sheets at March 31, 2010 (Unaudited) and June 30, 2009 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine months ended March 31, 2010 and 2009 6 Notes to the Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II – OTHER INFORMATION Item 6. Exhibits 17 Signatures 17 Exhibit Index 18 2 PART 1.FINANCIAL INFORMATION Item 1.Financial Statements EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF INCOME For the nine months ended March 31, For the three months ended March 31, (Unaudited) (Unaudited) Net sales $ Development fees, franchise and license fees, commissions and other Total revenues Cost of goods sold Selling, general and administrative expenses Total operating expenses Operating income Interest income Earnings before taxes Provision for income taxes Net earnings $ Basic and diluted earnings per share $ Weighted average number of shares Basic Diluted See Notes to Condensed Consolidated Financial Statements 3 EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March31, (Unaudited) June 30, Current Assets Cash and cash equivalents $ $ Accounts and trade notes receivable, net Inventories Deferred income taxes Refundable income taxes Other assets Total current assets Equipment and improvements, net Franchise, trademarks and other intangible assets, net Deferred tax asset $ $ See Notes to Condensed Consolidated Financial Statements 4 EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS’ EQUITY March31, (Unaudited) June 30, Current Liabilities Accounts payable and accrued expenses $ $ Accrued employee expenses Customer deposits Total current liabilities Total liabilities Shareholders’ Equity Preferred stock, $1.00 par value; Authorized shares – 200,000; none issued and outstanding - - Common stock, $.025 par value; Authorized shares - 15,000,000; 7,065,500, shares issued and outstanding, including shares held in treasury Additional paid-in capital Retained earnings Treasury stock, 31,768 shares, at cost (3,938 ) (3,938 ) Total shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 5 EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended March 31, 2010 (Unaudited) March 31, 2009 (Unaudited) Operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Bad debt expense (25,357 ) Depreciation and amortization Provision for deferred income taxes (54,310 ) (Increase) decrease in operating assets: Accounts and trade notes receivables Inventories Other current assets Refundable income taxes (2,135 ) (50,809 ) Increase (decrease) in operating liabilities: Accounts payable and accrued expenses (392,778 ) Accrued employee expenses (173,123 ) (245,467 ) Unearned income - (41,387 ) Customer deposits (678,150 ) (581,070 ) Income taxes payable - (16,682 ) Net cash provided by operating activities Investing activities: Capital expenditures (15,048 ) (8,671 ) Net cash used by investing activities (15,048 ) (8,671 ) Financing activities: Purchase of treasury stock - (115 ) Net cash used by financing activities - (115 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Cash paid for income taxes $ $ See Notes to Condensed Consolidated Financial Statements 6 EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (Unaudited) Note (1) – General:The accompanying unaudited condensed consolidated financial statements include the accounts of EnviroStar, Inc. and its subsidiaries (the “Company”).All material intercompany balances and transactions have been eliminated in consolidation. Effective December 1, 2009, the Company changed its name from “DRYCLEAN USA, Inc.” to “EnviroStar, Inc.” The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial statements and the instructions to Form 10-Q related to interim period financial statements. Accordingly, these condensed consolidated financial statements do not include certain information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. However, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring accruals) which, in the opinion of management, are necessary in order to make the financial statements not misleading. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. For further information, refer to the Company’s financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2009. The June 30, 2009 balance sheet information contained herein was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K as of that date. The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. Note (2) – Earnings Per Share:Basic and diluted earnings per share for the nine and three months ended March 31, 2010 and 2009 are computed as follows: For the nine months ended March 31, For the three months ended March 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net earnings $ Weighted average shares outstanding Basic and fully diluted earnings per share $ At March 31, 2010, the Company had no outstanding options to purchase shares of the Company’s common or other dilutive securities.At March 31, 2009, there was one outstanding option to purchase 10,000 shares of the Company’s common stock which shares were excluded in the computation of earnings per share because the exercise price of the option was at least the average market price of the Company’s common stock for the period. 7 EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (Unaudited) Note(3) – Revolving Credit Line:Effective November 3, 2009, the Company’s existing $2,250,000 revolving line of credit facility was extended until October 30, 2010. The Company’s obligations under the facility are guaranteed by the Company’s subsidiaries and collateralized by substantially all of the Company’s and its subsidiaries’ assets. No amounts were outstanding under this facility at March 31, 2010 or June 30, 2009. Note (4) – Stock-Based Compensation Plans:The Company’s 2000 Stock Option Plan and 1994 Non-Employee Director Stock Option Plan are the Company’s only stock-based compensation plans. The 2000 Stock Option Plan authorizes the grant until May 2, 2010 of options to purchase up to 500,000 shares of the Company’s common stock to employees, directors and consultants. No options were outstanding under the 2000 Stock Option Plan on March 31, 2010. The 1994 Non-Employee Director Stock Option Plan terminated on May 6, 2009, when the last remaining option under the plan expired unexercised. Effective January 1, 2006, the Company adopted the modified prospective approach contained in guidance of the Financial Accounting Standards Board (the “FASB”) for accounting for stock compensation.This approach applies to stock compensation grants after December 15, 2005 and to grants that were outstanding on December 31, 2005 to the extent not yet vested.Since no new options were granted during the nine and three months ended March 31, 2010 and 2009 and all outstanding options were fully vested at December 31, 2005, no compensation cost for share-based payments was recognized during the nine and three months ended December 31, 2010 and 2009. Note (5) – Income Taxes:Income tax expense varies from the federal corporate income tax rate of 34%, primarily due to state income taxes, net of federal income tax effect, and permanent differences. As of March 31, 2010 and June 30, 2009, the Company had deferred tax assets of $233,787 and $234,469, respectively.Consistent with the guidance of the FASB regarding accounting for income taxes, the Company regularly estimates its ability to recover deferred tax assets and establishes a valuation allowance against deferred tax assets to reduce the balance to amounts expected to be recoverable.This evaluation considers several factors, including an estimate of the likelihood of generating sufficient taxable income in future periods over which temporary differences reverse, the expected reversal of deferred tax liabilities, past and projected taxable income and available tax planning strategies.As of March 31, 2010, management believes that it is more-likely-than not that the results of future operations will generate sufficient taxable income to realize the net amount of our deferred tax assets over the periods during which temporary differences reverse. The Company follows Accounting Standards Codification (“ASC”) Topic 740-10-25 in Accounting for Uncertainty in Income Taxes.Topic 740 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.During the nine months ended March 31, 2010, this did not result in any adjustment to the Company’s provision for income taxes. As of March 31, 2010, the Company was subject to potential Federal and State tax examinations for the tax years 2007 through 2009. 8 EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (Unaudited) Note (6) –Segment Information: The Company’s reportable segments are strategic businesses that offer different products and services. They are managed separately because each business requires different marketing strategies. The Company primarily evaluates the operating performance of its segments based on the categories noted in the table below. The Company has no sales between segments. Financial information for the Company’s business segments is as follows: For the nine months ended March 31, For the three months ended March 31, 2009 (Unaudited) (Unaudited) Revenues: Commercial and industrial laundry and dry cleaning equipment $ License and franchise operations Total revenues $ Operating income (loss): Commercial and industrial laundry and dry cleaning equipment $ License and franchise operations Corporate (281,863 ) (260,139 ) (94,600 ) (86,041 ) Total operating income $ March31, 2010 (Unaudited) June 30, 2009 Identifiable assets: Commercial and industrial laundry and dry cleaning equipment $ $ License and franchise operations Corporate Total assets $ $ Note (7) – Recently Adopted Accounting Guidance: In June 2009, the FASB issued the “Codification and the Hierarchy of Generally Accepted Accounting Principles” (the “ASC”).The purpose of theASC is to provide a single source of authoritative GAAP.The ASC was effective for the Company in the first quarter of fiscal 2010.As the ASC was notintended to change or alter existing GAAP, the adoption of the ASC did not have a material effect on the Company’s financial statements. 9 EnviroStar, Inc. (formerly named DRYCLEAN USA, Inc.) and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (Unaudited) In April 2009, the FASB issued three accounting standards, each of which were effective for the Company on June 30, 2009.The first requires disclosure about the method and significant assumptions used to establish the fair value of financial instruments for interim reporting periods as well as annual statements.The second provides guidance for other-than-temporary impairments to improve the consistency in the timing of impairment recognition, as well as provide greater clarity to investors about credit and non-credit components of impaired debt securities that are not expected to be sold.The third provides guidance which primarily addressed the measurement of fair value of financial assets and liabilities when there is no active market or where the price inputs being used could be indicative of distressed sales.The adoption of these standards did not have a material impact on the Company’s financial statements. Note (8) – Recently Issued Accounting Guidance Not Yet Adopted:In October 2009, the FASB issued new accounting guidance that amends the revenue recognition for multiple-element arrangements and expands the disclosure requirements related to such arrangements.The new guidance amends the criteria for separating consideration in multiple-deliverable arrangements, establishes a selling price hierarchy for determining the selling price of a deliverable, eliminates the residual method of allocation, and requires the application of relative selling price method in allocating the arrangement consideration to all deliverables.The Company does not expect this accounting guidance, which is effective for the Company beginning July 1, 2010, to have a material impact on the Company’s consolidated financial condition or results of operations. In October 2009, the FASB issued accounting guidance that changes the accounting model for revenue arrangements that include both tangible products and software elements that function together to deliver the product’s essential functionality.The accounting guidance is designed to more closely reflect the underlying economics of these transactions.The Company does not expect this accounting guidance, which is effective for the Company beginning July 1, 2010, to have a material impact on the Company’s consolidated financial condition or results of operations. Note (9) – Subsequent Events:In May 2009, the FASB issued a new standard related to subsequent events which establishes the accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.The new standard was adopted in the first quarter of fiscal 2010.The Company evaluated all events or transactions that occurred after March 31, 2010 through the date the company issued these financial statements. During this period there were no subsequent reportable events. 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Revenues for the nine and three month periods ended March 31, 2010 decreased by 23.6% and 20.7%, respectively, compared to the same periods of fiscal 2009. While orders for drycleaning equipment and boilers have stabilized and, in fact, increased, sales of larger laundry machine orders continue to suffer due to the economic crisis affecting new projects. While our revenues do not reflect the sales of a large installation made in our territory during the third quarter of fiscal 2010 since the sale was made by a distributor in another territory, we earned a substantial commission thereon. The reduction in revenues for thenine and three month periods caused profits to decrease by 58.2% and 20.6% respectively, compared to the same periods of fiscal 2009. Gross profit margins for the nine and three month periods of fiscal 2010 improved to 23.9% and 25.0% respectively, from 22.4% and 22.1% in fiscal 2009.The improvement is attributable to a change in mix of products sold. The Company’s cash and financial position remain strong during this challenging period.Inventories were reduced to match incoming orders. The Company’s backlog improved slightly during the three months ended March 31, 2010, but still is well below prior year levels. Liquidity and Capital Resources Cash increased by $257,965 during the nine month period of fiscal 2010 compared to an increase of $1,385,652 during the same period of fiscal 2009. The following summarizes the Company’s Condensed Consolidated Statements of Cash Flows: Nine Months Ended March 31, (Unaudited) (Unaudited) Net cash provided (used) by: Operating activities $ $ Investing activities ) ) Financing activities - ) For the nine month period ended March 31, 2010, operating activities provided cash of $273,013 compared to $1,394,438 of cash provided during the same period of fiscal 2009.The cash provided by operating activities for the nine month period was primarily due to a reduction of $699,227 in inventories, as inventories were kept in line with incoming orders after heavy shipments made during the second quarter of fiscal 2010.Inventory levels are relatively low and inventory purchases should increase as orders improve with an improving economy.Cash was also provided by the Company’s net earnings of $216,372 and non-cash expenses for depreciation and amortization of $61,489, partially offset by the collection of a $35,000 account receivable which resulted in a reversal of a previously recognized bad debt expense.Additional cash was provided by a decrease of $44,064 in accounts and trade notes receivable, a decrease of $91,760 in other current assets and a $38,184 increase in accounts payable and accrued expenses.These were partially offset by a $678,150 reduction in customer deposits as new orders lagged behind shipments during the period.Cash was also used to reduce accrued employee expenses of $173,123. 11 Most of the cash provided by operating activities for the first nine months of fiscal 2009 resulted from a $1,654,903 reduction in accounts and trade notes receivable, reflecting the collection of higher than normal accounts receivable that existed at the end of fiscal 2008 which related to record fourth quarter fiscal 2008 sales.Other cash generated by operating activities during the first nine months of fiscal 2009 was provided by the Company’s net earnings of $518,069 and non-cash expenses for depreciation and amortization of $97,501 and bad debts of $42,288 offset by an increase of $54,310 in the provision for deferred income taxes.Included in bad debt expense was an increase in the provision for bad debts of $20,000 due to the slowing economy.The provision for deferred income taxes included a $72,212 reserve against certain returned inventories.Other cash was generated by a decrease in inventories of $443,678 and other assets of $21,502. This cash was offset by a reduction in accounts payable and accrued expenses of $392,778, accrued employee expenses of $245,467 and customer deposits of $581,070.Other uses of cash included a reduction of $41,387 associated with the amortization of the initial fee received by the Company from Whirlpool Corporation in January 2005 (which fee was fully amortized at December 31, 2008) and refundable income taxes and income taxes payable aggregating $67,491. Investing activities for the first nine months of fiscal 2010 used cash of $15,048 compared to $8,671 used in the same period of fiscal 2009, mostly for capital purchases. There were no expenditures for financing activities during the first nine months of fiscal 2010. During the first nine months of fiscal 2009 financing activities used $115 to purchase 143 shares of treasury stock. Effective November 3, 2009, the Company’s existing $2,250,000 revolving line of credit facility was extended until October 30, 2010. The Company’s obligations under the facility are guaranteed by the Company’s subsidiaries and collateralized by substantially all of the Company’s and its subsidiaries’ assets. No amounts were outstanding under this facility at March 31, 2010 or June 30, 2009. The Company believes that its present cash position, cash it expects to generate from operations and, should it need cash, which is not presently anticipated, cash borrowings available under its $2,250,000 revolving line of credit facility, will be sufficient to meet its operational needs. Off-Balance Sheet Financing The Company has no off-balance sheet financing arrangements within the meaning of item 303(a)(4) of Regulation S-K. Results of Operations Revenues. The following table sets forth certain information with respect to changes in the Company’s revenues for the periods presented: Nine months ended Three months ended March 31, March 31, (Unaudited) (Unaudited) % Change (Unaudited) (Unaudited) % Change Net sales $ $ -24.2
